19-23649-rdd       Doc 1306        Filed 06/26/20 Entered 06/26/20 18:01:37                     Main Document
                                               Pg 1 of 6



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


    OMNIBUS SUPPLEMENTAL ORDER AUTHORIZING AND DIRECTING PAYMENT
             OF FIRST INTERIM FEE PERIOD HOLDBACK AMOUNTS

          This Court having entered an Order, dated May 12, 2020 [ECF No. 1159] (the “First

Interim Fee Order”) granting the applications (each, an “Application” and collectively, the

“Applications”) filed by those professionals identified on Schedule A hereto (each, an

“Applicant” and collectively, the “Applicants”), among others, pursuant to sections 327, 328

and 331 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking allowance of interim

compensation for professional services rendered and reimbursement of actual and necessary

expenses incurred from September 15, 2019 (or the effective date of retention) through and

including January 31, 2020 (the “Fee Period”); and the First Interim Fee Order having provided

that any fees paid by the Debtors pursuant thereto shall be subject to a 20% holdback (the

“Holdback”); and an independent fee examiner (the “Fee Examiner”) having been appointed in


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-23649-rdd    Doc 1306      Filed 06/26/20 Entered 06/26/20 18:01:37            Main Document
                                          Pg 2 of 6



these cases in accordance with the Order Authorizing Appointment of Independent Fee Examiner

Pursuant to 11 U.S.C. § 105(a) and Modifying Interim Compensation Procedures for Certain

Professionals Employed Pursuant to 11 U.S.C. § 327 [ECF No. 1023] (the “Fee Examiner

Order”); and the Court having directed the Holdback to provide the Fee Examiner the

opportunity to review the Applications, which were otherwise unopposed; and the Fee Examiner

having reviewed each of the Applications in accordance with the Fee Examiner Order; and the

Fee Examiner and each of the Applicants having agreed to the recommended fee and expense

reductions as set forth on Schedule A hereto; and the Fee Examiner having no objection to

payment of each Applicant’s Holdback in the amounts set forth on Schedule A hereto under the

column heading “Released Holdback”; and the Court having retained jurisdiction to hear and

determine all matters arising from or related to the First Interim Fee Order; and due and proper

notice having been provided pursuant to Bankruptcy Rules 2002(a)(6) and (c)(2) and the Order

Authorizing Procedures for Interim Compensation and Reimbursement of Expenses for Retained

Professionals [ECF No. 529], and it appearing that no other or further notice need be provided;

and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and

1334(b) and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.); and this matter being a core proceeding under 28 U.S.C. § 157(b); and venue being proper

before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and upon the record of all of the

proceedings had before the Court; and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Applicants are awarded, on an interim basis, and the Debtors are authorized

and directed to pay the Applicants promptly, the amounts set forth on Schedule A hereto under




                                                2
19-23649-rdd     Doc 1306      Filed 06/26/20 Entered 06/26/20 18:01:37            Main Document
                                           Pg 3 of 6



the column heading “Released Holdback”, to the extent such amounts have not previously been

paid.

        2.      This Order is a separate order for each Applicant and the appeal of any order with

respect to any Applicant shall have no effect on the allowed fees and expenses of the other

Applicants.

        3.      This Order is without prejudice to the right of any professional whose application

was approved pursuant to the First Interim Fee Order but who is not included on Schedule A

hereto to seek payment of the balance of the Holdback at a later time.

        4.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.



Dated: June 26, 2020
       White Plains, New York


                                                      /s/Robert D. Drain
                                                      HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
                  19-23649-rdd     Doc 1306     Filed 06/26/20 Entered 06/26/20 18:01:37             Main Document
                                                            Pg 4 of 6



                                                             Schedule A

                                                   Interim Fee Applications
                                          September 15, 2019 through January 31, 2020

Case No: 19-23649 (RDD)
Case Name: In re Purdue Pharma L.P., et al.

                                                Fees Allowed under
                                                                                                Recommended
                        Date and Docket Number the First Interim Fee     Fees Subject to
      Applicant                                                                              Reduction of Fees and   Released Holdback
                             of Application      Order (Including          Holdback
                                                                                                  Expenses
                                                    Holdback)
                                                        Debtors’ Professionals
                             March 16, 2020
     Dechert LLP                                        $5,252,892.22        $1,050,578.44             $13,926.24          $1,036,652.20
                              ECF No. 933

 Arnold & Porter Kaye        March 16, 2020
                                                          $671,199.10          $134,239.82             $19,399.53            $114,840.29
     Scholer LLP              ECF No. 934

                             March 16, 2020
 King & Spalding LLP                                    $5,408,371.90        $1,081,674.38             $14,885.73          $1,066,788.65
                              ECF No. 935
     Wilmer Cutler           March 16, 2020
       Pickering                                          $448,644.25           $89,728.85             $12,059.00             $77,669.85
   Hale and Dorr LLP          ECF No. 941

    Davis Polk &             March 16, 2020
                                                       $24,058,793.30        $4,811,758.66             $79,174.71          $4,732,583.95
    Wardwell LLP              ECF No. 945
                             March 16, 2020
      Jones Day                                         $1,067,512.46          $213,502.49             $20,566.25            $192,936.24
                              ECF No. 948
                       19-23649-rdd       Doc 1306        Filed 06/26/20 Entered 06/26/20 18:01:37                     Main Document
                                                                      Pg 5 of 6


                                                      Fees Allowed under
                                                                                                                Recommended
                              Date and Docket Number the First Interim Fee             Fees Subject to
           Applicant                                                                                         Reduction of Fees and      Released Holdback
                                   of Application      Order (Including                  Holdback
                                                                                                                  Expenses
                                                          Holdback)
                                    March 16, 2020
          KPMG LLP2                                                  $580,539.30              $116,107.86                $15,000.00                $101,107.86
                                     ECF No. 950
                                    March 16, 2020
      Ernst & Young LLP                                              $200,000.00                $40,000.00                     $0.00                $40,000.00
                                     ECF No. 951
                                    March 16, 2020
      AlixPartners, LLP                                            $7,223,413.00            $1,444,682.60                $34,102.81              $1,410,579.79
                                     ECF No. 952
     Skadden, Arps, Slate,          March 16, 2020
                                                                   $3,923,706.10              $784,741.22                $80,225.90                $704,515.32
     Meagher & Flom LLP              ECF No. 958
                                    March 23, 2020
        PJT Partners LP                                            $1,020,000.00              $204,000.00                      $0.00               $204,000.00
                                     ECF No. 973
                                                 Official Committee of Unsecured Creditors’ Professionals
                                    March 16, 2020
         Province, Inc.                                            $4,865,202.50              $973,040.50                $25,228.18                $947,812.32
                                     ECF No. 946
      Akin Gump Strauss             March 16, 2020
                                                                   $9,838,245.00            $1,967,649.00               $125,739.75              $1,841,909.25
      Hauer & Feld LLP               ECF No. 947
       Kurtzman Carson            March 16, 2020
                                                               $10,729.22            $2,145.84             $3,187.34                               ($1,041.50)3
       Consultants LLC             ECF No. 949
                             Ad Hoc Committee of Governmental and Other Contingent Litigation Claimants’ Professionals
     Brown Rudnick LLP              March 16, 2020                 $1,135,221.75              $227,044.35                $18,602.75                $208,441.60


2
    KPMG LLP has been jointly retained by the Debtors and the Official Committee of Unsecured Creditors.
3
 Kurtzman Carson Consultants LLC will apply a credit of $1,041.50 to its next interim fee application, on account of the fees and expenses reduction it agreed to
with the Fee Examiner.



                                                                               2
                    19-23649-rdd   Doc 1306      Filed 06/26/20 Entered 06/26/20 18:01:37           Main Document
                                                             Pg 6 of 6


                                                 Fees Allowed under
                                                                                               Recommended
                         Date and Docket Number the First Interim Fee   Fees Subject to
      Applicant                                                                             Reduction of Fees and   Released Holdback
                              of Application      Order (Including        Holdback
                                                                                                 Expenses
                                                     Holdback)
                               ECF No. 944
                             March 16, 2020
    FTI Consulting                                      $3,183,065.00         $636,613.00             $30,000.00            $606,613.00
                              ECF No. 954
                             March 16, 2020
    Otterbourg, P.C.                                      $646,606.50         $129,321.30             $11,662.80            $117,658.50
                              ECF No. 955
                             March 16, 2020
      Gilbert LLP                                         $946,935.75         $189,387.15             $19,061.82            $170,325.33
                              ECF No. 956
    Kramer Levin             March 16, 2020
   Naftalis & Frankel                                   $2,635,092.25         $527,018.45             $18,462.71            $508,555.74
          LLP                 ECF No. 957



Date Order Signed: 6/26/2020                                                              Initials: RDD USBJ




                                                                  3
